Allowable Subject Matter
	Claims 1-12 are allowed. 	
	An Examiner’s statement of reasons for allowance is provided as follows. As to claim 1, the prior art of record fails to teach or suggest, either alone or in combination “a touch area for receiving a touch input from the user, wherein the touch area forms at least part of the predetermined keyboard layout; a plurality of multi-function buttons being disposed in a region where the text area and the touch area are overlapped as viewed from above, wherein each of the plurality of the multi-function buttons receives the text input when being lowered due to a physical pressure by the user; and a plurality of electrodes being disposed in at least the region where the text area and the touch area are overlapped as viewed from above, wherein the plurality of electrodes form a transmitter unit and a receiver unit which are used to generate pointer-position-related information due to the touch input, wherein: the plurality of the multi-function buttons include a first multi-function button and a second multi-function button, the plurality of electrodes corresponding to the first multifunction button are arranged along a first pattern and the plurality of electrodes corresponding to the second multi-function button are arranged along a second pattern, the first pattern and the second pattern being different from each other, the plurality of electrodes form first electrode lines by being electrically connected along a length direction, the first electrode lines corresponding one of the transmitter unit and the receiver unit, the plurality of the electrodes form second electrode lines by being electrically connected along a width direction, the second electrode lines corresponding another of the transmitter unit and the receiver unit, and the electrodes arranged according to the first pattern form the first electrode 
	The dependent claims are also allowed for the same reasons.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Response to Amendment
	In the remarks of 12/7/2020, Applicant stated that “touch” was inadvertently changed to “text” in the amendment of Jan 31, 2020.  Examiner agreed with Applicant’s amendment and the amendment was entered. 

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEJOON AHN whose telephone number is (571)272-9528.  The examiner can normally be reached on 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEJOON AHN/Examiner, Art Unit 2628